Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 15/781045 
    
        
            
                                
            
        
    

Parent Data15781045, filed 06/01/2018 is a national stage entry of PCT/GB2016/053812 , International Filing Date: 12/02/2016claims foreign priority to 1521456.2 , filed 12/04/2015 claims foreign priority to 1615916.2 , filed 09/19/2016 Child Data16575069, filed on 09/18/2019 is a continuation of 15781045 , filed on 06/01/2018 16575168, filed on 09/18/2019 is a continuation of 15781045 , filed on 06/01/2017



Final Office Action 



Status of claims

Claims 1, 6-8, 11, 16, 18, 20, 23-24, 28, 30, 32, 34, 37 and 72-75 are pending. 
New claims 73-75 were added.
Amendments in claims filed on 08/20/2021 were entered. 
No claim is allowed. 







Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08/09/2021and 11/11/2021 were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the IDS has been considered by the examiner and a signed copies are enclosed herewith.

Information Disclosure Statement

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  

Election of Invention

Previously, in a response filed on response to restriction requirement filed on 08/28/2019, Applicants elected without traverse fluticasone as the corticosteroid, formoterol fumarate dihydrate as the formoterol compound, and polyvinylpyrrolidone (PVP) as the surfactant.  Claims 1, 3, 5-8, 11, 16, 18, 20, 23, 24, 26-28, 30, 32, 34, 37, and 72-75 are now pending and encompassed the elected species. Since no traversal was noted, restriction is considered without traverse and made final.  Restriction requirement was mailed on 08/08/2019.  The search was limited to elected pharmaceutical composition.  Applicants should amend the claims to elected formoterol fumarate dihydrate as formoterol compound and fluticasone as specific corticosteroid.  
The search was not extended to any other species of corticosteroid and formoterol compound. Citation of corticosteroid and formoterol includes a large number of compounds and their combinations. It appears that Applicants have not amended the claims to elected invention when several amendments in claims were filed.
Elected Species is drawn to a pharmaceutical composition containing fluticasone as corticosteroid and formoterol fumarate dihydrate as formoterol compound and are taught by the prior art.   Please see the response to the restriction requirement dated 08/28/2019.  

Election was without traverse.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-8, 11, 16, 18, 20, 23-24, 28, 30, 32, 34, 37 and 72-75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Following reasons apply:

Instant claim 1:

1. (Currently Amended) A pharmaceutical composition comprising:
(i) At least one formoterol compound selected from formoterol, pharmaceutically acceptable salts of formoterol, solvates of formoterol, and solvates of pharmaceutically acceptable salts of formoterol; 
(ii) at least one corticosteroid;
(iii)  A surfactant component comprising at least one surfactant compound; and
(iv) A propellant component at least 90 weight % of which is 1,1- difluoroethane (R-152a); wherein the pharmaceutical composition is in the form of a suspension; and wherein the pharmaceutical composition is free of ethanol.  
All pending claims which were examined contains “at least” in claims.  Claims are rejected as being indefinite because the claims incorporate two contradictory terms.  Claim 1 is drawn to a pharmaceutical composition comprising at least one formoterol compound, at least one corticosteroid, at least one surfactant and a propellant component at least 90 weight % of which is 1,1- difluoroethane (R-152a).  All claims are directly or indirectly depending on claim 1.   The said recitations are indefinite because “at least” expresses a scope of this and more, Therefore,  it is not clear what the scope of the claimed formulation. For examination purposes the claim is interpreted as consisting of a fluticasone as the corticosteroid, formoterol fumarate dihydrate as the formoterol compound. (Elected combination). 
New claims 73-75 are not dependent on claim 1, also contains “at least” in claims therefore are rejected for the same reasons as cited for claim 1.  Claims are considered indefinite because “at least” expresses a scope of this and more

Claims should be amended to overcome this rejection. 

35 USC § 103(a) Rejection-

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

	Claims 1, 6-8, 11, 16, 18, 20, 23-24, 28, 30, 32, 34, 37 and 72-75 are rejected under 35 U.S.C. 103(a) as being unpatentable over Corr et al. (WO 2012/156711, 892 dated 08/08/2019), Corrs et al. (US 9,517, 216, US 20140230812) , Meuller-Walz, Rudi (US 2007/0256685) and Weers et al.  (US Patent 7,628,978).  These references teach a composition containing corticosteroid (budesonide, fluticasone propionate, salmeterol, and formoterol), formoterol fumarate dihydrate as the formoterol compound, polyvinylpyrrolidone (PVP) as the surfactant and propellant R152a which embraces Applicants claimed invention.  See the entire documents. 

In regards to claim 1, Corr et al t(WO) teaches that poorly dissolving drugs has been addressed by including a carrier solvent in which drug is soluble, such as ethanol and /or by adding a surfactant to the composition to produce a more stable suspension.  (Lines 21-23, page 3 of Corr et al.).  Therefore, in regards to claim 1 and its dependent claims where no ethanol was added by the current amendments is taught by Corr et al teaches ethanol or by adding a surfactant.    
Corr teaches a pharmaceutical composition containing a drug and the propellant component containing of 1, 1-difluoroethane (R-152a) as in claim 1 (iv). (Lines 1-17, page 1). 
Corr teaches a pharmaceutical solution for a medication delivery apparatus, especially a metered dose inhaler. The pharmaceutical solution comprises: A liquefied propellant preferably consisting entirely of 1, 1 -difluoroethane (R-152a); Ethanol and /or by adding a surfactant to the composition to produce a more stable suspension.  Corr teaches use of ethanol or surfactant to make more stable suspension.   Therefore, the composition free from ethanol is taught by Corr et al. 
Ethanol is not required by Corr et al. (WO) 
In regards to claim 1, Corr teaches the advantages of using propellant 1, 1-difluoroethane (R-152a) in a pharmaceutical composition comprising a drug,. (Lines 4-27, page 5). In regards to a suspension as in claim I,   Corr et al. teaches suspension.  It teaches propellant should be capable of maintaining the drug in a homogeneous solution in a stable suspension. (Lines 31-35, page 1).
In regards to claims 1, (iv) and claims 6, 7, 16, Corr teaches 1,1-difluoroethane (R-152a), the % includes  at least 90 weight %, preferably at least 95 weight %, more preferably at least 98 weight % and especially at least 99 weight % or 100% of the propellant component is 1,1-difluoroethane (R-152a).  All percentages are based on the total weight of the propellant composition. (Lines 13-18, and lines 32-33, page 5).
	In regards to claim 8, Corr teaches addition of a drug in the composition (Lines 8-17, page 6).
In regards to claims 1 and 11, Corr teaches drug fluticasone propionate (FP) and beclomethasone dipropionate (BDP). (See claims 10-12).  Corr further teaches that although the drug component may comprise only one drug or a mixture of beclomethasone dipropionate (BDP) and fluticasone propionate (FP).  (Lines 19-21, page 6).
In regards to surfactant as in claim 1, Corr teaches addition of surfactant in the compositions. (Lines (Lines 18-20, page 1).
In regards to claims 28 and 30, Corr teaches the use of a propellant consisting essentially of or consisting entirely of 1, 1-difluoroethane (R-152a) in a pharmaceutical composition comprising a drug and the propellant.   The impurity 0.5 ppm to 1000 ppm of water based or oxygen based on the total weight of the pharmaceutical composition is considered obvious to one who is skilled or familiar in the art. It is expected to find very minor impurity in the composition which can be re-purified and the process of purification of such compounds are routine in this field.   
In regards to claims claim 34, 37 and 72, Corr teaches the drug delivery is especially from pressured container using metered dose inhaler (MDI) (Lines 4-4-12, page 1).  Corr et al. teaches containers, sealed metered dose containing propellant.  (Lines 14-31, page 7, lines 12-34, page 8, lines 1-8, page 9 and claims 1-31.   
In regards to claims 23, 24, storage in uncoated aluminum container can be selected by one skilled in the art for storage purposes. Propellant at least 95% is considered obvious to fill the propellant at least 95%.  No criticality was noted. 
See example 4, where R-152a was used.
A person who is skilled in the art would have been motivated to have selected HFS 152a as the suitable propellant in view of the disclosure of the prior art such as Corr et al. Therefore, a person skilled in the art would reduce water in the composition by reducing amount of ethanol which may contain some water or make a formulation without ethanol i.e. free from ethanol.  In any circumstances, a person skilled in the art while making a pharmaceutical composition for use as inhaler will reduce the content of water in the composition.    In regards to claim 1, Corr teaches elected corticosteroids fluticasone and also includes beclomethasone, budesonide, fluticasone, mometasone, ciclesonide and triamcinolone.
	In regards to amended claim 1 composition free from ethanol, Corr et al. US ‘216 was added for a pharmaceutical composition free from ethanol although WO ref. to Corr teaches composition without ethanol,  It teaches a pharmaceutical composition which is: 
(a) is free of polar excipients (see claim 2) and comprises: 
(b) a propellant component that consists essentially of 1,1-difluoroethane (R-152a) (claim 1 of Corr, ‘216) ; 
(c) a surfactant component that as claim 1); and 
(d) a drug component that consists of salbutamol sulphate. 
(e) the pharmaceutical composition can be delivered using a metered dose inhaler (MDI). (Abstract).  See summary (lines 25-42, col. 3). 
Corr et al teaches that use of ethanol could be avoided altogether.  (Lines 57-67, col. 2, lines 103. Col. 3).  
Claim 2 of Corr et al. is drawn to a pharmaceutical composition free of polar excipient (ethanol).  
	In regards to claim 1, Corr et al. teaches pharmaceutical composition in the form of suspension.   Addition of surfactants have also been included in some formulations that include drugs that are either insoluble or only sparingly soluble in the propellant, as these can also help to produce a more stable suspension. It would be beneficial to find a propellant/surfactant combination that allows for sufficient surfactant to be dissolved in the propellant without the inclusion of a polar excipient such as ethanol. Lines 5-21, col. 3)
	In regards to (iv) of instant claim 1, Corr et al. US ‘216 teaches that the propellant component in the pharmaceutical compositions consists essentially of 1,1-difluoroethane (R-152a), preferably, the R-152a will constitute at least 95 weight %, e.g. from 95 to 99 weight %, and more preferably at least 99 weight % of the propellant component. In an especially preferred embodiment, the propellant component is entirely R-152a, so that the pharmaceutical compositions of the invention comprise R-152a as the sole propellant.  (Lines 60-67, col. 3 and lines 1-11, col. 4.)
The composition is free of polar excipients and comprises: (a) a propellant component that consists essentially of 1,1-difluoroethane (R-152a); (b) a surfactant component that comprises oleic acid; and (c) a drug component that consists of salbutamol sulphate. The pharmaceutical composition can be delivered using a metered dose inhaler (MDI). (Abstract)
Corr et al. teaches composition free from any polar solvent such as ethanol. (Lines 18-20, col. 5).
It would have been obvious to one skilled in the art at the time the invention was filed to make a pharmaceutical composition containing formoterol dihydrate (FFD and fluticasone when Corrs et al. (both), with or without ethanol as taught by both references 
In regards to claim 7, all four components are taught by Corr et al. references.

	Both Corr references do not explicitly teach formoterol fumarate dihydrate (FFD) and fluticasone 
In regards to claims 1 Mueller-Walz, Rudi (2007/0256685) teaches a pharmaceutical aerosol formulation comprising formoterol fumarate di-hydrate and a steroid in suspension, a propellant, ethanol, and optionally a surfactant, wherein the formoterol fumarate di-hydrate has a water content of about 4.8 to 4.28% by weight. (Abstract). 
In regards to claim 1, Mueller-Walz, Rudi teaches propellant difluoroethane (HFA 152a).   (See claim 32).
	Mueller-Walz, Rudi provides stabilizing suspension formulations containing formoterol fumarate di-hydrate, particularly such formulations that additionally contain a steroid.   It teaches and a pre-mix of propellant and ethanol can be introduced through the valve under pressure. The whole mixture can then be placed in an ultra-sonic bath to form a suspension of formoterol fumarate di-hydrate, and optionally the steroid. [0050].
Mueller-Walz teaches absolute ethanol (anhydrous) and pharmaceutical grade HFA 227 are pre-blended in another container. The blending container is then connected to the filling vessel and the blend is fed into the vessel. The resultant filled vessel is homogenized for 30 minutes at 300 rpm. (Example 1). [0062]. A pharmaceutical aerosol formulation for use in a metered dose inhaler (MDI) comprising formoterol fumarate di-hydrate in suspension, a propellant and ethanol, wherein the moisture content of the formulation is in the range of from 50 ppm to 800 ppm.  (Claim 20).
Mueller-Walz teaches a pharmaceutical aerosol formulation for use in a metered dose inhaler (MDI) comprising formoterol fumarate di-hydrate in suspension, a propellant and ethanol,  It teaches stabilizing suspension formulations containing formoterol fumarate di-hydrate, particularly such formulations that additionally contain a steroid in suspension. [0007].
	A pharmaceutical aerosol formulation comprising formoterol fumarate di-hydrate in suspension, and a steroid in suspension, and a propellant, ethanol, and optionally a surfactant, wherein the formoterol fumarate di-hydrate has a water content of about 4.8 to 4.28% by weight.(Abstract).
	In regards to claim 73, ethanol is employed in the present invention in anhydrous form. It is preferred to use ethanol in as low a concentration as possible. In particular, it is preferred to use it in amounts of less than 2.5% by weight to about 1% by weight, e.g. 1 to 1.5% by weight, more particularly 1 to about 1.45% by weight. [0045].
	Mueller-Walz, teaches that when using fluticasone propionate in combination with formoterol fumarate di-hydrate, it is preferred to use ethanol in a very small amount of 1.5% or less, e.g. 1 to 1.5% by weight in anhydrous form. [0046].   It teaches that particularly preferred steroid for use in the present invention is fluticasone propionate.  [0034].    It teaches difluoroethane (HFA 152a) [0040] and suspension [0043].
In regards to claim 1 and 73, it teaches that the propellant is employed in an amount of greater than 90% by weight.  (Claim 16). It teaches that steroid is selected from the group consisting of budesonide, ciclesonide, mometasone, fluticasone, beclomethasone, flunisolide, triamcinolone, or a pharmaceutically acceptable salt or derivative of these active compounds, selected from mometasone furoate, fluticasone dipropionate, beclomethasone dipropionate, triamcinolone acetonide and flunisolide acetate. (Claim 7) and [0033]. 
Mueller-Walz teaches formoterol fumarate di-hydrate is a long acting, selective B-2-adrenoceptor agonist. [0030].
It teaches that formulations may contain from 0.001 to 0.1%, more particularly 0.003 to 0.05%, still more particularly 0.005 to 0.02% by weight of formoterol fumarate di-hydrate. [0031].   Mueller-Walz teaches dosage of steroid (claim 24) specific steroid fluticasone propionate (claims 8 and 25) and the amounts.   
Mueller-Walz teaches that formoterol fumarate di-hydrate is a very potent material. The typical therapeutic or prophylactic dose of this material to be emitted from an MDI device will depend upon the patient, and the type and severity of the condition to be treated. The dose may vary from about 3 to 15 micro-grams, more particularly 6 to 12 micro-grams, e.g. 10 micrograms. In a finished form, a formulation will be packaged, and will be accompanied by labeling. The dose presented on the packaging and/or labeling of a finished form is often referred to as its Label   In order to ensure inter-batch quality and reproducibility, the mean dose of formulation emitted from a MDI, should not vary considerably from the Label Claim. In this regard, given the good stability of the formulation of the present invention, the mean delivered dose of formoterol fumarate di-hydrate does not fall outside a range of +/-15% of the Label Claim. [0032]. 
In regards to claim 8, Mueller-Walz teaches a pharmaceutical aerosol formulation for use in a metered dose inhaler (MDI) comprising formoterol fumarate di-hydrate in suspension, a propellant and ethanol, wherein the moisture content of the formulation is in the range of from 50 ppm to 800 ppm. (Claim 20). 
In regards to claim 21, Mueller-Walz, Rudi teaches addition of surfactant oleic acid. [0047]. It teaches addition of stabilizers. [0048].
In regards to claim 1 when using fluticasone propionate in combination with formoterol fumarate di-hydrate, it is preferred to use ethanol in an small amount of 1.5% or less, e.g. 1 to 1.5% by weight. [0046].
	Mueller-Walz, Aluminum container [0063]. Mueller-Walz, Uncoated Aluminum container (Claim 22). Canisters containing formulations are stored at 40.degree. C. and 75%        for 6 months. [0068].Canisters containing formulations are stored at 40.degree. C. and 75% for 1, 3 and 6 months. [0073]. 
In regards to claim 8 and 32, Weers et al. (US Patent 7,628,978, 2004/0170568) teaches in regards to elected species formoterol as in claim 1 and 8 and teaches addition of elected invention and other compounds selected from the group consisting of budesonide, fluticasone propionate, salmeterol, and formoterol.   See for example claims 44, 67 and 89.
	
	In regards to claim 32, Weers teaches a stable respiratory dispersions for the pulmonary or nasal delivery of one or more bioactive agents comprising a suspension medium having dispersed therein a plurality of perforated microstructures comprising at least one bioactive agent, wherein said suspension medium comprises at least one propellant and substantially permeates said perforated microstructures. The perforated microstructures may be formed of any biocompatible material that provides the physical characteristics necessary for the formation of the stabilized dispersions. In this regard, the microstructures comprise pores, voids, defects or other interstitial spaces that allow the fluid suspension medium to freely permeate or perfuse the particulate boundary, thus reducing, or minimizing density differences between the dispersion components. Yet, given these constraints, it will be appreciated that, any material or configuration may be used to form the microstructure matrix. With regard to the selected materials, it is desirable that the microstructure incorporates at least one surfactant. Preferably, this surfactant will comprise a phospholipid or other surfactant approved for pulmonary use. As to the configuration, particularly preferred embodiments of the invention incorporate spray dried hollow microspheres having a relatively thin porous wall defining a large internal void although other void containing or perforated structures are contemplated as well. (Lines 44-67, col. 4, lines 1-3, col. 5). 
In regards to 1, 1, difluoroethane (R-152a) as in claim 1,  Weers et al. teaches propellants for use in the suspension mediums are those propellant gases that can be liquefied under pressure at room temperature and, upon inhalation or topical use, are safe, toxicologically innocuous and free of side effects.   Addition of 1, 1-difluoroethane, R-152a as in instant claim 1 is among preferred (Lines 23, col. 5). See also claim 69 where 1, 1-difluoroethane is disclosed.   It would have been obvious to one skilled in the art at the time the invention was filed to be motivated to select formoterol or its derivative with a corticosteroid 
In regards to impurities as claim 18, a person skilled in the art would expect the same or reduced level of impurities of the product due to degradation in storage when the same formulations were stored in the same or similar device.  While the cited references do not expressly disclose the level of impurity from degradation in storage with time, it is considered that the same formulations stored in the same conditions of temperature and pressure in similar device will be expected to have the similar effect.     It would have been obvious to one skilled in the art to obtain pure composition without impurities or minimum possible impurities due to inhalation.   Measurement of the percent of impurities is considered obvious to one skilled in the art. If the impurity is not as desired then re-purification is commonly done.  Since the propellant is administered as inhalation, one skilled in the art would surely remove all the impurities including any minor impurity because it is administered to lung.  It is also given in a specific metered dose with precautions.   Therefore, purity in such inhalers is critical and one skilled in the art would not sell without surety of no impurity in the composition. 
In regards to claim 20, Weers teaches lipids bearing polymer chains such as, polyethylene glycol, and polyvinylpyrrolidone;
In regards to surfactants, Weers teach both various type of surfactants including ionic surfactants and comprise a surfactant. (Claims 69 and 74).  
In n regards to claim 72, Corr teaches additional of 1, 1-difluoroethane (R-152a) in a pharmaceutical composition.    Therefore, a person skilled in the art at the time the invention was filed would prefer to use HCF-152a due to its advantages having low global warming. 
One skilled in the art would add a propellant in a composition entirely of 1, 1-difluoroethane (R-152a) in a pharmaceutical composition comprising a drug or combination of drugs, the propellant and with or without ethanol as taught by Corr and add formoterol fumarate, formoterol fumarate di-hydrate and fluticasone  in a suspension, and a surfactant. . .A person skilled in the art would have selected the compounds to make a pharmaceutical composition as claimed suitable as inhaler as taught by the prior art.   
In regards to new claims 73-75 where addition of ethanol was added, (deleted from claim 1) addition of ethanol is taught by Corr.  See table 1.  .In Corr et al a pharmaceutical composition with or without ethanol are taught as discussed above.   Therefore, claims 73-75 are considered obvious when ethanol is present in the composition.  (See lines 21-23, page 3 of Corr et al.).   Corr et al. teaches a pharmaceutical solution for a medication delivery apparatus, especially a metered dose inhaler, comprising: (a)    a liquefied propellant component consisting essentially of and preferably consisting entirely of 1, 1-difluoroethane (R-152a); (b)    Ethanol; and (c) a drug component dissolved in the propellant/ethanol mixture consisting of at least one drug selected from the group consisting of beclomethasone dipropionate (BDP) and fluticasone propionate (FP).  See lines 29-34, page 4 and 1-3 on page 5).  
It would have been obvious to one skilled in the art at the time the invention was filed to prepare a pharmaceutical composition containing fluticasone and formoterol fumarate, or its dihydrate, R-152a and a surfactant, with or without ethanol, a pharmaceutical compositions with reasonable expectation of success comprising admixing a pharmaceutically acceptable carrier or with one or more active pharmaceutical ingredients of the invention.  Suitable corticosteroids include budesonide, mometasone, beclomethasone and fluticasone as well as their pharmaceutically acceptable salts. Compounds which are preferred are  budesonide, mometasone furoate,  beclomethasone dipropionate and fluticasone propionate. The most preferred corticosteroids are budesonide, mometasone, fluticasone and beclomethasone, particularly budesonide and mometasone and especially budesonide.   
One skilled in the art would add a propellant consisting essentially of or consisting entirely of 1, 1-difluoroethane (R-152a) in a pharmaceutical composition comprising a drug, the propellant with or without ethanol. Corr teaches containers, sealed metered dose containing propellant.
It would have been obvious to make a pharmaceutical composition useful as inhaler s instantly claimed with R-152a provides excellent and unexpected results as shown in examples of Corr et al. See examples 1 and 2 of Corr.  Therefore, for the reasons cited above it would have been obvious to prepare a pharmaceutical containing (i) at least one formoterol compound selected from formoterol, pharmaceutically acceptable salts of formoterol, solvates of formoterol, and solvates of pharmaceutically acceptable salts of formoterol fumarate  (ii) at least one corticosteroid fluticasone ; (iii) a surfactant component comprising at least one surfactant compound; and (iv) a propellant component at least 90 weight % of which is 1,1 -difluoroethane (R-152a) as instantly claimed at the time the invention was filed for the reasons cited above. 
Instant specification does not disclose in any example elected combination of combination of fluticasone and formoterol fumarate dihydrate.  Examples 1-3 are drawn to combination of budesonide and formoterol fumarate dihydrate (FFD).  Specification discloses combination budesonide and formoterol fumarate dihydrate. Applicant’s specification discloses in [0047] that the pharmaceutical compositions of the invention also include a corticosteroid. Any of the corticosteroids that have been in use hitherto for treating asthma and chronic obstructive pulmonary diseases and that can be delivered using a MDI can be used in the pharmaceutical compositions of the present invention.   
The rejection is on combination of reference. See Merck v. Biocraft, 874 F.2d at 804. (That the prior art “discloses a multitude of effective combinations does not render any particular formulation less obvious. This is especially true because the claimed composition is used for the identical purpose taught by the prior art.”).
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).
It has been also decided  by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S, Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
            In absence of any criticality and/or unexpected results presently claimed invention is considered obvious over the prior art of record.
	After consideration of all the facts and weighing all the evidence, Examiner reached to a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Double Patenting Rejection Over 15/781,060 

Claims 1, 6-8, 11, 16, 18, 20, 23-24, 28, 30, 32, 34, 37 and  72-75  and are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 6, 11, 13, 15, 20, 26, 31, 34-35, 37, 39, 41-42, and 144-145 of 15/781,060 in view of  Corr et al. (US 20140230812) and further in view of  (DULERA® ,DULERA Drug label, Merck Sharp &Dohme Corp. Pages 1-44, US Approval 2010, Revised 04/2015. (Year: 2015).
892 ref).  Although the claims at issue are not identical, they are not patentably distinct from each other because are drawn to of the copending Application No. 15/781,060 are drawn to the invention which is obvious to one skilled in the art at the time the invention was filed.   Following reasons apply:

Instant claims

Claims 1, 6-8, 11, 16, 18, 20, 23-24, 28, 30, 32, 34, 37 and 72-75 are drawn to composition free from ethanol (amended).  New claims 73-75 are drawn to a composition with ethanol.  By the amendments filed on 08/20/2021, claim 3 was canceled which comprising ethanol.   New claims 73-75 were added where claim 73-75 were added, claim 73 was allowed to add a polar excipient and claim 72 was drawn to ethanol as excipient.  

Claims 4, 6, 11, 13, 15, 20, 26, 31, 34-35, 37, 39, 41-42, and 144-145 of 15/781,060 of copending application 15/781,060 are drawn to mometasone compound, at least one formoterol compound, a surfactant and a propellant component comprising 1,1-difluoroethane (R-152a) and wherein the formulation is in a suspension form. Claims of copending application 15/781,060 contains composition comprising ethanol, surfactant and composition free from ethanol (claim 28).  Instant claims are drawn to a pharmaceutical composition comprising at least one formoterol compound; at least one corticosteroid; a surfactant and a propellant component comprising 1, 1-difluoroethane (R-152a).   Claim 1 now amended to a composition free of ethanol. 
Instant claims differ from the reference the reference claims require specific steroid mometasone and formoterol or any solvate thereof, formoterol fumarate dihydrate.  Claims are considered obvious because co-pending application which teach inhalable formulations comprising mometasone and formoterol   wherein instant claims are drawn to combination of a corticosteroid and formoterol fumarate dihydrate and a propellant.   Claim 28 depends on claim 4, which is free from ethanol.   In instant claims elected species is the combination of corticosteroid, fluticasone and formoterol,   as formoterol fumarate dihydrate.  It would have been obvious to one skilled in the art at the time the invention was filed would have been very motivated to have selected suitable compounds which are already known for their excellent active agents for inhalation.   A person skilled in the art would have reasonable expectation of success at the time the invention was filed. 
	Corr et al. (US 812) teaches a pharmaceutical composition is described that is suitable for delivery from a pressurised container. The composition is free of polar excipients and comprises: (a) a propellant component that consists essentially of 1,1-difluoroethane (R-152a); (b) a surfactant component that comprises oleic acid; and (c) a drug component that consists of salbutamol sulphate. The pharmaceutical composition can be delivered using a metered dose inhaler (MDI).[0031], [[0034], [0042] and [0046]. 
	Corr further teaches that although not preferred, the pharmaceutical composition of the second aspect of the present invention optionally contains at least one polar excipient. In principal, any polar material that is pharmaceutically acceptable may be employed as a polar excipient. Examples of suitable polar excipients include alcohols, such as ethyl alcohol (ethanol) and glycerol, and glycols, such as propylene glycol, polyethylene glycols and polypropylene glycols. The most preferred polar excipient is ethanol, which may be used together with other polar excipients but is preferably used alone. Preferably, the pharmaceutical composition of the second aspect of the present invention is free of any polar excipients such as ethanol. [0032] 
	Corr further teaches that where a polar excipient is employed, the mandatory and preferred amounts of R-152a in the propellant component are as discussed above. Preferably, the propellant component will consist entirely of R-152a and the surfactant component will consist entirely of oleic acid even when a polar excipient is present.  [0032].Corr et al. (812)
	DULERA (DULERA® 892 ref, 2010). DULERA is a prescription medicine used to control symptoms of asthma and prevent symptoms). Dulera is a prescription medicine that is used for the treatment of asthma. It is a combination product containing mometasone furoate, a corticosteroid, and formoterol, a long-acting beta 2-adrenergic agonist (LABA).  Dulera is a combination of containing mometasone furoate, a corticosteroid, and formoterol fumarate dihydrate used as inhaler for treating asthma. 
In regards to claims 73-75 drawn to a pharmaceutical composition where claim 73 is drawn to a polar excipient and claim 74 depends on claim 73 is drawn to ethanol as excipient.   Since claim of the copending 15/781,060 does not disclaim claim 4 free from ethanol for not having ethanol at all or disclaimed from all claims.  It appears that claim 4 can be with or without ethanol.  All pending claims were rejection for the reasons cited above.  
Claims of copending application 15/781,060 are drawn to mometasone compound, at least one formoterol compound, a surfactant and a propellant component comprising 1,1-difluoroethane (R-152a) and wherein the formulation is in a suspension form. Claims of copending application 15/781,060 contains composition comprising ethanol, surfactant and composition free from ethanol (claim 28).  Instant claims are drawn to a pharmaceutical composition comprising at least one formoterol compound; at least one corticosteroid; a surfactant and a propellant component comprising 1, 1-difluoroethane (R-152a).   Instant claim 1 now amended to a composition free of ethanol. 
The rejection is on combination of reference. See Merck v. Biocraft, 874 F.2d at 807 (That the prior art “discloses a multitude of effective combinations does not render any particular formulation less obvious. This is especially true because the claimed composition is used for the identical purpose taught by the prior art.”).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Double Patenting Rejection Over 16/575,168. 

	Claims  1, 6-8, 11, 16, 18, 20, 23-24, 28, 30, 32, 34, 37 and 72-75 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12-13, and 16-23 of Application 16/575168 in view Corr et al. (US 9517216 also published as US 20140230812)  and further in view of Dullera  (DULERA® ,DULERA Drug label, Merck Sharp &Dohme Corp. Pages 1-44, US Approval 2010, Revised 04/2015. (Year: 2015).
892 ref, 2010, 892).   Although the claims at issue are not identical, they are not patentably distinct from each other because claims are drawn to formoterol fumarate dihydrate such as the formoterol compound, and polyvinylpyrrolidone (PVP) as the surfactant. The same invention is claimed in 16/575,168. In this application elected is fluticasone as the corticosteroid, formoterol fumarate dihydrate as the formoterol compound, and polyvinylpyrrolidone (PVP) as the surfactant.

Claim 1 of 16/575,168: 

    PNG
    media_image1.png
    330
    615
    media_image1.png
    Greyscale



Claims  1, 6-8, 11, 16, 18-20, 23-24, 28, 30, 32, 34, 37 and  72-75  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12-13, and 16-23 of Application 16/575168 in view of Corr et al. (US Patent 9517216) further in view of DULERA (DULERA® ,DULERA Drug label, Merck Sharp &Dohme Corp. Pages 1-44, US Approval 2010, Revised 04/2015, 892 ref, 2010). DULERA is a prescription medicine used to control symptoms of asthma and prevent symptoms.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims are drawn to formoterol fumarate dihydrate such as the formoterol compound, and polyvinylpyrrolidone (PVP) as the surfactant. Similar invention is claimed in 16/575,168. In this application elected is fluticasone as the corticosteroid, formoterol fumarate dihydrate as the formoterol compound, and polyvinylpyrrolidone (PVP) as the surfactant.
The subject matter of claims of instant application are drawn to corticosteroid, such as fluticasone and formoterol fumarate dihydrate as formoterol compound, or similar compositions containing polyvinylpyrrolidone (PVP) as the surfactant. Similar invention is claimed in considered obvious over pending claims of 
In regard to pharmaceutical composition free from ethanol, Corr et al. (US Patent 9, 517, 216 also published as 20140230812) teaches that the composition is free of polar excipients and comprises: (a) a propellant component that consists essentially of 1, 1-difluoroethane (R-152a); (b) a surfactant component that comprises oleic acid and (c) a drug component. The pharmaceutical composition can be delivered using a metered dose inhaler (MDI). (Summary, col. 3 of the patent.). A person skilled in the art would consider making the composition without ethanol as taught by Corr et al.
	Dulera is a prescription medicine that is used for the treatment of asthma. It is a combination product containing mometasone furoate, a corticosteroid, and formoterol, a long-acting beta 2-adrenergic agonist (LABA).  Dulera is a combination of containing mometasone furoate, a corticosteroid, and formoterol fumarate dihydrate used as inhaler for treating asthma. 
Dulera is a prescription medicine that is used for the treatment of asthma. It is a combination product containing mometasone furoate, a corticosteroid, and formoterol, a long-acting beta 2-adrenergic agonist (LABA).  

The rejection is on combination of reference. See Merck v. Biocraft, 874 F.2d at 807 (That the prior art “discloses a multitude of effective combinations does not render any particular formulation less obvious. This is especially true because the claimed composition is used for the identical purpose taught by the prior art.”).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Double Patenting Rejection Over 16/575,069


	Claims 1, 6-8, 11, 16, 18-20, 23-24, 28, 30, 32, 34, 37 and  72-75  are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 16-18 of copending Application No. 16/575,069 (reference application) in view of Malhotra et al.. (WO 2012/007729, 892 dated 08/08/2019) and further in view of US Patent 9517216 also published as 20140230812) and  DULERA® ,(DULERA Drug label, Merck Sharp &Dohme Corp. Pages 1-44, US Approval 2010, Revised 04/2015, 892 ref.).   Although the claims at issue are not identical, they are not patentably distinct from each other because are drawn to of the copending Application No. 16/575,069 are drawn to the invention which is obvious to one skilled in the art at the time the invention was filed.   Following reasons apply:
	In regards to claim 1, Malhotra et al teaches a composition teaches a pharmaceutical composition containing,
(i) Formoterol,
(ii) Budesonide
(ii) Surfactant (PVP) and some other surfactants
(iv) 1, 1-difluoroethane (R-152a),
In regard to claim 1, Malhotra teaches advantages of adding formoterol is chemically known as (+)-2-hydroxy-5-[(IRS)-L-hydroxy y-2-[[(IRS)-2-(4-methoxyphenyl)-1 methyl ethyl]-amino] ethyl] formanilide. Formoterol exhibits a quick onset of action (1-3 minutes) which helps to achieve an immediate therapeutic response. Furthermore, formoterol exhibits a long duration of action of more than 12 hours. A particularly preferred pharmaceutically acceptable ester of formoterol is formoterol fumarate. A particularly preferred pharmaceutically acceptable ester of formoterol is formoterol fumarate dihydrate. Formoterol may be present in an amount of from about 12 to about 24mcg, preferably about 24mcg. (See 3-11, page 13).
In regards to claims 1, Malhotra et al (WO ‘729) teaches a pharmaceutical products and
Formulations comprising R (+) budesonide. More particularly the present invention relates to
Pharmaceutical products and formulations comprising R (+) budesonide, which products and formulations are useful for the treatment and / or prevention of respiratory, inflammatory or obstructive airway disease. If also relates to a process for preparing the formulation, therapeutic uses thereof and methods of treatment employing the same. (Field of invention).

	In regards to claim 3 of Application 16/575,069, Corr et al. (US 812) teaches a pharmaceutical composition is described that is suitable for delivery from a pressurised container. The composition is free of polar excipients and comprises: (a) a propellant component that consists essentially of 1,1-difluoroethane (R-152a); (b) a surfactant component that comprises oleic acid; and (c) a drug component that consists of salbutamol sulphate. The pharmaceutical composition can be delivered using a metered dose inhaler (MDI). (Abstract)  Corr et al. teaches pharmaceutical compositions free from polar solvents such as ethanol. . ([0027], [0028], [0034] and [0046].
	However Corr et al teaches that although not preferred polar solvents such as ethanol can be used. [[0031] [0032].  The pharmaceutical composition of the second aspect of the present invention optionally contains at least one polar excipient. In principal, any polar material that is pharmaceutically acceptable may be employed as a polar excipient. Examples of suitable polar excipients include alcohols, such as ethyl alcohol (ethanol) and glycerol, and glycols, such as propylene glycol, polyethylene glycols and polypropylene glycols. The most preferred polar excipient is ethanol, which may be used together with other polar excipients but is preferably used alone. Preferably, the pharmaceutical composition of the second aspect of the present invention is free of any polar excipients such as ethanol. [0031].
	Corr also teaches that polar excipients such as ethanol can be used in some cases. A polar excipient is employed, the mandatory and preferred amounts of R-152a in the propellant component are used.  Preferably, the propellant component will consist entirely of R-152a and the surfactant component will consist entirely of oleic acid even when a polar excipient is present. [0032].
	It would have been obvious to one skilled in the art at the time the invention was filed to make a composition for inhalation comprising formoterol fumarate dihydrate and which is taught by the cited references.  The composition is free of polar excipients and comprises: (a) a propellant component that consists essentially of 1,1-difluoroethane (R-152a); (b) a surfactant component that comprises oleic acid; and (c) a drug component that consists of salbutamol sulphate.  The pharmaceutical composition can be delivered using a metered dose inhaler (MDI). (Abstract). [0064] The data show that the emitted dose of salbutamol sulphate from both formulations was similar. [0064]. However, the FPD and % FPF.sub.ED for the formulation containing R-152a and oleic acid was significantly (p<0.05) greater than the formulation containing R-134a, oleic acid and ethanol. The stage-by-stage data represented in FIG. 1 shows that the R-152a/oleic acid formulation had significantly (p<0.05) less throat deposition, and significantly (p<0.05) greater deposition on stage 4. [0065].


The references provide pharmaceutical composition for inhalation in combination with 1,1-difluoroethane (R-152a); a surfactant, (+) corticosteroid such as budesonide and fluticasone and formoterol,  as formoterol fumarate dihydrate or formoterol and can be delivered using a metered dose inhaler (MDI).

The rejection is on combination of reference. See Merck v. Biocraft, 874 F.2d at 807 (That the prior art “discloses a multitude of effective combinations does not render any particular formulation less obvious. This is especially true because the claimed composition is used for the identical purpose taught by the prior art.”).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Terminal disclaimers are required to overcome the rejection.  

DECLARATION UNDER RULE 37 C.F.R. § 1.132 OF STUART CORE

	Previously, a declaration was filed on 09/22/2020 with the response to office action mailed on amendments in claims opinion that prior art Corr, Stuart (WO 2012/156711, 892 dated 08/08/2019), Weers et al. US 7,628,978) and Daikin (Product information, IDS dated 01/20/2020).   Declaration concludes that surprisingly and unexpectedly discovered a pharmaceutical composition in the form of a suspension including a corticosteroid, formoterol, R-152a, and polyvinylpyrrolidone, improved performance characteristics when R-152a is used as propellant.  Claims were amended and suspension was added, (dated 09/22/2020) and also claims were amended to disclaim presence of ethanol (claims dated 08/20/2021).  Still new claims 73-75 contains ethanol.  The arguments as presented in 1.132 declaration by Inventor Corr was found insufficient to overcome the rejection on record.  
 

Response to Remarks

Applicants response filed on 08/20/2021 is acknowledged.    Attorney Sussman called and told the Examiner that claim 75 was not included in the final office action mailed on 12/16/2021. New claims 73-75 were added after in response to non-final office action. He wanted to issues another action.  Examiner found that claim 75 was discussed and addressed in both the obviousness and double patenting rejections on pages 6, 8 and 12.  It was missing mainly on page 4 of the office action, in the status of claims and summary.   It appears to be an inadvertent typing error.  Examiner called and told him that numbering is correct in the rejections.  Examiner told him that it appears a typing error was that claim 75 was not added. It ended on claim 74.   Applicant’s attorney insisted to send another action because claim 75 was missing in typing (claim 75 was considered in both obviousness and double patenting see pages 6, 8 and 12).  Examiner agreed to send another action as requested. (See the interview summary).   

In “Remarks” as submitted on 08/21/2021), Examiner found that Applicants also made a typing error too in numbering of pending claims.   Claims 1, 6-8, 11, 16, 18, 20, 23-24, 28, 30, 32, 34, 37, 72, and 73-35 are currently pending.  Instead of claims 73-75, it was typed as 73-35.   
Applicants remarks (first line) claims 1, 6-8, 11, 16, 18, 20, 23-24, 28, 30, 32, 34, 37, 72, and 73-35 are currently pending.   See remarks.



    PNG
    media_image2.png
    168
    653
    media_image2.png
    Greyscale

Applicant’s arguments were fully considered but were not found persuasive.  Applicant’s amended claim 1 to disclaim ethanol from the composition. (Currently Amended claim 1) is drawn to a pharmaceutical composition comprising: (i) at least one formoterol compound selected from formoterol, pharmaceutically acceptable salts of formoterol, solvates of formoterol, and solvates of pharmaceutically acceptable salts of formoterol;(ii) at least one corticosteroid; (iii) a surfactant component comprising at least one surfactant compound; and  (iv) a propellant component at least 90 weight % of which is 1,1- difluoroethane (R-152a); wherein the pharmaceutical composition is in the form of a suspension; and wherein the pharmaceutical composition is free of ethanol.  However, Examiner notes that ethanol was removed from claim 1 by the amended (to overcome the rejection) but new claims 73-75 contains ethanol are drawn to a pharmaceutical composition containing a polar excipient which is broader than previous cited ethanol because polar excipient includes many solvents.  Preferred polar excipient used in the compositions is ethanol.   Addition of ethanol the composition helps to dissolve the drug and help to make a stable suspension.

Claims 1, 6-8, 11, 16, 18, 20, 23-24, 28, 30, 32, 34, 37 and 72 are drawn to composition free from ethanol (amended).  New claims 73-75 are drawn to a composition with ethanol.  By the amendments filed on 08/20/2021, claim 3 was canceled which was drawn to further comprising ethanol.   New claims 73-75 were added where claim 73-75 were added, claim 73 is drawn to a polar excipient and claim 72 was drawn to ethanol as excipient.  All pending claims were rejection for the reasons cited above.

Claim 1 as amended filed on 08/20/2021
 

    PNG
    media_image3.png
    320
    647
    media_image3.png
    Greyscale


	New claims 73-75 were added (08/20/2021).  Claim 73 is an independent claim. 
All pending claims and arguments were fully considered.   Claims were not allowable because the references cited provides motivation to make a pharmaceutical composition in combination to a person of ordinary skill in the art with reasonable expectation of success for the reasons cited above.
	For the reasons cited above claims 1, 6-8, 11, 16, 18, 20, 23-24, 28, 30, 32, 34, 37 and 72-75 are rejected.  “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSRI nt’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997).   An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  In re Fracalossi 215 USPQ 569 (CCPA 1982).
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
            In absence of any criticality and/or unexpected results presently claimed invention is considered obvious over the prior art of record.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABIHA N QAZI/Primary Examiner, Art Unit 1628